Citation Nr: 0921028	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-01 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected prostate disorder. 


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1978 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which, in part, granted service 
connection for obstructive bladder outlet syndrome, claimed 
as sphincter dyssynergia.  A noncompensable [zero percent] 
disability rating was assigned.  
In the December 2004 rating decision, the RO also denied a 
separate claim of entitlement to service connection for 
prostatism.

The RO in Wilmington, Delaware currently has jurisdiction 
over the Veteran's claim.

In June 2006, the Board remanded the Veteran's case for the 
scheduling of a personal hearing before a Veterans Law Judge 
(VLJ).  In August 2007, the Veteran and his representative 
presented testimony at a hearing at the Wilmington RO before 
the undersigned VLJ. A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In December 2007 the Board remanded the Veteran's claims (for 
service connection for prostatism and for an increased 
disability rating for obstructive bladder outlet syndrome) 
for additional evidentiary development.  Based on the report 
of a December 2008 VA examination, in a January 2009 rating 
decision the RO in Seattle, Washington granted service 
connection for prostatism.  The service-connected obstructive 
bladder outlet syndrome was redenominated "prostatism with 
obstructive bladder outlet syndrome (also claimed as 
detrusor-external sphincter dyssynergia)".  The preciously 
assigned noncompensable disability rating was continued.     

A supplemental statement of the case was issued in January 
2009 by the VA Appeals Management Center (AMC).  The case is 
once again before the Board. 

Issues not on appeal

The December 2007 Board decision encompassed four issues.  

The Board denied the Veteran's claim of entitlement to an 
increased disability rating for spastic colon.  That matter 
has been resolved.  

The Board's granted service connection for sinusitis.  In a 
January 2008 rating decision, the AMC assigned a 
noncompensable disability rating, effective September 1, 
2004.  The Veteran did not disagree with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection]. Therefore, that matter has been resolved and is 
no longer in appellate status.   

As has been discussed above, the issue of the Veteran's 
entitlement to service connection for prostatism has been 
resolved via the grant of service connection therefor in the 
January 2009 rating decision.  Prostatism is now part of the 
previously service connected obstructive bladder outlet 
syndrome.  The matter of an increased rating for the combined 
disability is presently before the Board.

The December 2004 RO decision also denied a compensable 
disability rating based on multiple noncompensable service-
connected disabilities.  See 38 C.F.R. § 3.324.  The Veteran 
did not disagree with that decision.  In the January 2009 
rating decision, benefits under 38 C.F.R. § 3.324 were again 
denied.  To the Board's knowledge, the Veteran has not 
disagreed with that decision.




FINDING OF FACT

The Veteran's service-connected prostate disorder is 
manifested by a weak stream, hesitancy, urinary frequency and 
occasional post-voiding dribbling.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
service-connected prostate disability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an increased disability 
rating for his service-connected prostate disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

As noted in the Introduction, in June 2006, the Board 
remanded the Veteran's case for the scheduling of a personal 
hearing before a VLJ.  The record reveals that the Veteran 
was afforded a personal hearing with the undersigned VLJ in 
August 2007.    

The case was again remanded in December 2007 in order to 
gather additional treatment records and obtain a medical 
opinion.  The Veteran's claim was then to be readjudicated.  
In April 2008, the AMC requested the Veteran identify or 
submit any additional records he might have.  No additional 
treatment records were identified or submitted.  The AMC 
obtained the requested medical opinion in December 2008, and 
the Veteran's claim was readjudicated in January 2009.  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated April 14, 2008, including a request for evidence that 
his service-connected disability had gotten worse.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2008 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The April 2008 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the April 2008 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2008 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the April 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Veteran received duplicate Dingess notice via a letter 
from the AMC dated December 11, 2208. 

There is no timing problem as to VCAA or Dingess notice.  
Specifically, since the Veteran's claim was readjudicated in 
January 2009, following the issuance of the April 2008 and 
December 2008 letters, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].   

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  The Veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and provided him with 
multiple a VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2007 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Analysis

Initial matter - the nature of the disability

In his December 2007 VA examination report, the VA examiner 
diagnosed the Veteran with prostatism, benign prostatic 
hyperplasia (BPH) and sphincter dyssynergia.  The service-
connected disability was subsequently denominated by the RO 
as "prostatism with obstructive bladder outlet syndrome 
(also claimed as detrusor-external sphincter dyssynergia)".  

Prostatism is defined as "a symptom complex resulting from 
compression or obstruction of the urethra, usually due to 
[BPH]."  See Dorland's Illustrated Medical Dictionary, 30th 
Edition, page 1522 (2003).  Furthermore, sphincter 
dyssynergia is defined as an obstruction of urinary flow due 
to a disturbance of muscular coordination.  Id at 579.  

The medical evidence of record indicates that the Veteran's 
prostate disorder, however denominated, results in obstructed 
urinary flow.  

Esteban considerations

As was discussed in the Introduction, during the course of 
this appeal there were separate claims of entitlement for 
obstructive bladder outlet syndrome and prostatism.  
Currently, the Veteran's prostate disorder and accompanying 
urinary symptomatology are being rated as a single disease 
entity.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

In this case, there are several diagnoses, including 
prostatism, sphincter dyssynergia, obstructive bladder outlet 
syndrome and BPH.  As a practical matter, the only pertinent 
symptom involves voiding difficulty.  The medical evidence 
indicates that the Veteran's urinary symptomatology is due to 
his BPH.  Specifically, the December 2008 VA examiner 
indicated that the Veteran's prostatism was associated with 
his BPH and that the Veteran's obstructive bladder outlet 
symptoms are secondary to his BPH.  

According to the medical evidence, there effectively is only 
one disability that is causing the Veteran's urinary 
symptomatology, BPH.  Indeed, there is no indication in the 
medical records that the urinary symptomatology calls for 
separate methods of treatment or otherwise should be 
separately rated.  No medical examiner has suggested 
otherwise. To rate the urinary symptoms and prostatism as two 
separate disabilities would amount to prohibited pyramiding.

Assignment of diagnostic code

The Veteran's service-connected prostate disability is 
currently rated under Diagnostic Codes 7527-7542 [prostate 
gland injuries, infections, hypertrophy - neurogenic 
bladder].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

Diagnostic Code 7527 applies specifically to the Veteran's 
prostate disorder.  
There is no other diagnostic code which rates the prostate 
gland.  The Board cannot identify a diagnostic code that 
would be more appropriate.  

With respect to Diagnostic Code 7542 [neurogenic bladder], 
the medical evidence of record indicates that the Veteran's 
bladder obstruction is a symptom of his BPH and not the 
result of a neurogenic bladder.  There is no medical evidence 
of a neurogenic bladder.  Continuing to rate the Veteran 
under Diagnostic Code 7542 is therefore inappropriate.  In 
any event, Diagnostic Codes 7542 and 7527 each require rating 
the Veteran's disability as voiding dysfunction, so 
application of both is duplicative.  

Therefore, the Board will evaluate the Veteran's service-
connected prostate disability under Diagnostic Code 7527 
alone.

Schedular rating

(i.)  Specific rating criteria

Under Diagnostic Code 7527 [prostate gland injuries, 
infections, hypertrophy] postoperative residuals are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2008).

Voiding dysfunction:

60 % Continual Urine Leakage, Post Surgical Urinary 
Diversion, Urinary Incontinence, or Stress Incontinence: 
Requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day;

40 % Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day;

20 % Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.

Urinary tract infection:

30% Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.

10% Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management.  38 
C.F.R. Part 4, § 4.115a (2008).



(ii.)  Discussion

Under Diagnostic Code 7527, the question becomes whether 
voiding dysfunction or urinary tract infection is more 
predominant.  The Board will discuss each in turn.

In terms of voiding dysfunction, there is no evidence that 
the Veteran wears any absorbent materials that must be 
changed less than two times per day.  The December 2008 VA 
examination report does not indicate that the Veteran uses an 
appliance or wears absorbent materials to control voiding.  
The VA examiner specifically noted that the Veteran had no 
stress or cough incontinence.  Moreover, during the August 
2007 hearing the Veteran indicated that while he has 
occasional dribbling after voiding, he does not require any 
type of absorbent material.  See the hearing transcript, page 
17.

In terms of urinary tract infection, the December 2008 VA 
examiner indicated that the Veteran did not have a history of 
urinary tract infections.  A review of the medical evidence 
of record indicates that the Veteran has never been treated 
for urinary tract infections, and he does not contend 
otherwise. 

The Veteran has indicated that his prostate condition 
requires him to urinate frequently.  See, e.g., the August 
2007 hearing transcript.  However, frequent urination is not 
the same as voiding dysfunction.  Urinary frequency is 
addressed in 38 C.F.R. § 4.115a, along with voiding 
dysfunction and urinary tract infection.  Significantly, 
however, under Diagnostic Code 7527 urinary frequency is not 
mentioned; voiding dysfunction and urinary tract infection 
are.  This, the symptom of urinary frequency may not be 
considered in evaluating the Veteran's service-connected 
prostate disability.

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of an increased disability 
rating for the Veteran's service-connected prostate 
disability.  


Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a higher disability rating.  The 
June 2004 and December 2008 VA examination reports along with 
the Veteran's statements in the August 2007 hearing 
transcript indicate that the disability has remained 
relatively stable throughout the period.  There have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the January 2006 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected prostate disability.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, urinary symptoms associated 
with prostate gland conditions are contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his BPH; in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the Veteran has retired from the United States Air 
Force.  The fact that Veteran is currently not employed is 
not determinative. The ultimate question is whether the 
Veteran, because of his service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment.  The Veteran's description of his disability 
indicates that it is characterized by urinary frequency and 
occasional dribbling after voiding. There is no indication 
that there problems would significantly impact him in most 
employment settings.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for the service-connected 
prostate disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


